DETAILED ACTION

Rejoinder
Claims 11-20 have been rejoined as noted in the information provided below:
Claims 1 and 11 are allowable. Claims 11-20, previously withdrawn from consideration as a result of a restriction requirement require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Groups I-II, as set forth in the Office action mailed on 11/09/2020, is hereby withdrawn and 11-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215,170 USPQ 129, 131 -32 (CCPA 1971). See also MPEP § 804.01. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Killman (U.S. Patent No. 2,103,537).	
Regarding claim 9, Killman teaches a slicer comprising a frame (20); a pusher assembly (31, 33, 34, 35, 36) translatable along a slicing path (Figure 4) within the frame between an open position and a sliced position (Figures 1 and 4); and a pair of blades (42,46) positioned within the slicing path and angled towards a centerline of the frame and away from the pusher assembly in the open position the pair of blades comprise blade arms (48) secured to the frame (Figures 1 and 2); wherein the pusher assembly is configured to translate a work piece along the slicing path about the at least one blade to slice the bagel and the pusher assembly is configured to return the sliced workpiece to the open position of the pusher assembly (Col. 3, Lines 38-57).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Killman (U.S. Patent No. 2,103,537) in view of Ricard (U.S. Patent No. 5,431,078).
	Regarding claim 10, Killman teaches all of the elements of the current invention except; wherein the blade arms are secured on an exterior of the frame and the pair of blades extend through respective slots in the frame to an interior of the frame.

	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Killman to incorporate the teachings of Ricard to provide the pair of blades secured to the outer frame of the slicing device. In doing so, it allows for proper orientation and securement of the blades as desired. 

Allowable Subject Matter
Claims 1 and 3-8 and 11-20 are allowed. The following is an examiner’s statement of reasons for allowance. The prior art fails to anticipate or make obvious the bagel slicer of claims 1 and 11 including “a crown caddy having a body and an aperture through the body, the crown caddy connected to the pusher assembly; and a sled connected to the pusher assembly, the sled aligned with and spaced apart from the crown caddy”. 

A review of the closest prior art supports the above as explained in the following reference(s); Halladay et al. (U.S. Patent No. 5,732,610) and Ricard (U.S. Patent No. 5,431,078).

-Ricard teaches it is old and well known in the art of food slicing devices to provide a slicing device (2) with a pair of blades (17c, 17d) angled towards a centerline of a frame (3, 4, 5) and away from a pusher assembly (18) in an open position (Figure 1). Richard does not provide teachings of “a crown caddy having a body and an aperture through the body, the crown caddy connected to the pusher assembly; and a sled connected to the pusher assembly, the sled aligned with and spaced apart from the crown caddy” of claims 1 and 11
Therefore, there appears to be no justification to modify the above mentioned references, in any combination to meet the requirements of the claimed invention as set forth in claims 1 11.
Claims 3-8 and 12-20 are allowed as they depend from an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 9 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD D CROSBY JR/ 05/21/2021Examiner, Art Unit 3724